State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    517898
________________________________

In the Matter of the Claim of
   NEY F. LIMA,
                    Appellant,
      v

NEWPORT PAINTING & DECORATING               MEMORANDUM AND ORDER
   et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   May 28, 2014

Before:   Peters, P.J., Lahtinen, Garry, Rose and Devine, JJ.

                             __________


      Law Offices of Joseph Romano, New York City (Anthony
Brooks-Morgese of counsel), for appellant.

      William O'Brien, State Insurance Fund, White Plains
(Rudolph Rosa Di Sant of counsel), for Newport Painting &
Decorating and another, respondents.

                             __________


Lahtinen, J.

      Appeal from a decision of the Workers' Compensation Board,
filed February 25, 2013, which, among other things, ruled that
claimant did not sustain a work-related injury.

      Claimant, alleging that he fell from scaffolding while
painting and suffered injuries to his neck, left shoulder and
lower back, filed a claim for workers' compensation benefits.
The employer controverted the claim and, following a hearing at
                              -2-                  517898

which a coworker testified that she was working with claimant at
the time of the alleged accident and that he did not fall, a
Workers' Compensation Law Judge found the employer's witness to
be more credible than claimant and disallowed the claim.
Thereafter, the Board affirmed the Workers' Compensation Law
Judge's decision and denied claimant's request to reopen the
hearing to receive the testimony of an additional employee.
Claimant now appeals.

      We affirm. According appropriate deference to the Board's
credibility determination, the record contains substantial
evidence to support its decision that claimant did not sustain a
workplace accident (see Matter of Rolleri v Mastic Beach
Ambulance Co., Inc., 106 AD3d 1292, 1293 [2013], lv denied 21
NY3d 865 [2013]; Matter of Cicciarelli v Westchester Health Care
Corp., 86 AD3d 733, 734 [2011]).

      We also conclude that the Board did not abuse its
discretion in denying claimant's request to reopen his claim (see
Matter of Danin v Stop & Shop, 115 AD3d 1077, 1078 [2014]; Matter
of Burris v Olcott, 95 AD3d 1522, 1523 [2012]).

     Peters, P.J., Garry, Rose and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court